Under the conflicting evidence in this case a jury question was presented. The court, therefore, properly refused the affirmative charge, which the defendant requested in writing. The evidence of the two state's witnesses was positive and direct, and tended to show that they stood within a few feet from the defendant, and saw him making whisky upon a small still outfit, which they destroyed. They testified that he was working at and with the still, that whisky was running from the still, and upon the approach of the officers he and another party ran away. He (defendant) was arrested a few minutes later at his brother's house, which was a short distance away. The court's rulings on the admission of evidence, to which exception was reserved, were without error. The evidence was ample to justify the jury in its verdict of "guilty as charged in the first count of the indictment." The record proper appears regular in all things. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.